Case 2:19-cv-00070-wks Document 177-2 Filed 12/22/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF VERMONT

MABIOR JOK,

PLAINTIFF,
VS.

CITY OF BURLINGTON, VERMONT, Civil Actions No. 2:19-CV-70
BRANDON DEL POZO,

JASON BELLAVANCE, and

JOSEPH CORROW,

DEFENDANTS.
Affidavit of Robb A. Spensley, Esq.

NOW COMES Robb Spensley, attorney for Plaintiff Mabior Jok, duly sworn, and states
as follows:

1. Ihave attempted to settle this discovery dispute with Attorney Blackman in good faith.

2. Attorney Blackman and I have spoken on the phone several times and emailed regarding
this dispute.

3. As indicated, | am willing to limit my request, and only seek any and all videos related to
the specifically named incidents.

4. lI understand Attorney Blackman has the videos in her possession already. I believe she

has reviewed them. h, i aby

Robb Spensley, Esq.
Attomey for Plaintiff
Mabior Jok

Subscribed and Sworn before me this | ) day of

  

OCO 100

“if [23
Case 2:19-cv-00070-wks Document 177-2 Filed 12/22/20 Page 2 of 2

te
% is an
‘ . "9
. ertlerts, *
™ & ew N\, °. ae
x ty . » v . % ,
reer ON
Lee VTS be ot
. es "4 ft
- oe rm | . -G:
. ’ a .f 1
ee yy 8 - woes
c 7a a .? ea
’ ° o* :
¢ ry, sa*
“ry 12 YM
hpay +3 .
Ve . ao
\
. A ie
} :
